    Case: 3:21-cv-00188-jdp Document #: 16 Filed: 08/20/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN
_____________________________________________________________

MARK HARDER,
                    Petitioner-Appellant,

      vs.                                              Case No. 21-cv-188

UNITED STATES OF AMERICA,

                    Respondent-Appellee.
_____________________________________________________________

                               NOTICE OF APPEAL

      Mark Harder, by counsel, hereby gives notice pursuant to Fed. R. App.

P. 3(c) and 4(a) that he appeals the order and judgment denying his petition for

relief under 28 U.S.C. § 2255. The judgment was imposed on August 6, 2021, in the

United States District Court for the Western District of Wisconsin, the Honorable

James D. Peterson presiding. Mr. Harder takes this appeal to the United States

Court of Appeals for the Seventh Circuit.

      The district court issued a certificate of appealability pursuant to 28 U.S.C.

§ 2253 and Fed. R. App. P. 22(b), authorizing this appeal, in the same order

denying the § 2255 petition.

      With this notice of appeal, Mr. Harder also files the docketing statement

required by Cir. Rule 3 (7th Cir.), combined with a Cir. Rule 26.1 disclosure

statement.




                                                          FEDERAL DEFENDER SERVICES
                                                                  OF WISCONSIN, INC.
Case: 3:21-cv-00188-jdp Document #: 16 Filed: 08/20/21 Page 2 of 2




  Dated at Madison, Wisconsin this 20th day of August, 2021.

                                  Respectfully submitted,
                                  Mark Harder, Petitioner

                                   /s/ Joseph A. Bugni
                                  Joseph A. Bugni

                                  FEDERAL DEFENDER SERVICES
                                   OF WISCONSIN, INC.
                                  22 East Mifflin Street, Suite 1000
                                  Madison, WI 53703
                                  Tel: 608-260-9900
                                  Fax: 608-260-9901
                                  Joseph_bugni@fd.org




                                  2
                                                   FEDERAL DEFENDER SERVICES
                                                           OF WISCONSIN, INC.
